Citation Nr: 1723461	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  15-12 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to service connection for bilateral hearing loss.
      
Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from November 1943 to February 1946.

This matter is before the Board of Veterans' Appeal (Board) on appeal from an August 2009 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Chicago, Illinois.

This appeal was processed using the Virtual VA/VBMS paperless claim processing system.  Accordingly, any future consideration of this Veteran's case should take into account the existence of this electronic record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a) (2) (West 2014).


FINDINGS OF FACT

1.  Bilateral hearing loss is related to service. 

2.  Tinnitus is related to service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304(d), 3.307, 3.309, (2016).

2.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)
      
Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board does not need to address compliance with the VCAA in the context of the issue of entitlement to service connection for bilateral hearing loss and tinnitus.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II. Merits of the Claim

Generally, to establish a direct service connection claim a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. "Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d).  As with all claims for service-connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

In addition, for Veterans who have served 90 days or more of active service after December 31, 1946, there is a presumption for certain chronic diseases, to include sensorineural hearing loss, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  If there is not sufficient evidence that the currently diagnosed chronic disease was chronic in service or within presumptive period, a veteran may still be entitled to presumptive service connection if continuity of symptomatology is demonstrated.  38 C.F.R. § 3.303 (b); See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic as per 38 C.F.R. § 3.309 (a)).

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when: (1) the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; (2) the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or (3) speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is from 0 to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

If a veteran engaged in combat with the enemy in service, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in such combat will be accepted as sufficient proof of service connection, if the evidence is consistent with the circumstances, conditions, or hardships of such service, even though there is no official record of such incurrence or aggravation.  VA shall resolve every reasonable doubt in this regard in favor of the veteran; however, service connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits.  38 U.S.C.A. § 1154(a).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience, but is provided by a person who has knowledge of the pertinent facts and circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a) (2).  A lay person is competent to report such thing as chronic in-service symptoms, current symptoms, and events (such as when injuries, hospitalization, or treatment occurred).  Id.  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, and 1336-37 (Fed. Cir. 2006).  However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements.  Id.  

If the evidence for and against a claim is in equipoise, the claim will be granted.  38 C.F.R. § 4.3.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.

The Veteran contends he is entitled to service connection for bilateral hearing loss and tinnitus.  For the reasons outline below, the Board finds that service connection for bilateral hearing loss and tinnitus is warranted. 

A. Bilateral Hearing Loss

The record clearly establishes the first element of service connection, current disability.  The relevant evidence includes the following VA examinations:

On the VA audiological evaluation in June 2013, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
50
55
75
70
LEFT
25
45
50
65
75

The Veteran's October 2008 Maryland CNC speech discrimination score was 62 percent in the right ear and 60 percent in the left ear.

On the VA audiological evaluation in July 2009, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
25
55
50
75
70
LEFT
25
40
45
75
80

The Veteran's October 2008 Maryland CNC speech discrimination score was 80 percent in the right ear and 64 percent in the left ear.

Both examinations confirm that Veteran suffers from hearing loss for VA purposes, thus the Veteran has a current disability.

Turning to the second element of service connection, in-service incurrence or aggravation of a disease or injury, the Veteran reports he was routinely exposed to loud noises from the battlefield, such as small arms, engines, mortar rounds, and artillery.  (Hearing Testimony January 2015). The Veteran's service personal records (SPRS) and DD Form 214 confirm service in World War II, specifically in the Rhineland (Central Europe).  Furthermore, his military records document that he received both the Purple Heart and Silver Star accommodations.  Therefore, there is satisfactory evidence the Veteran engaged in combat during military service.  See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Peake, 525 F.3d 1157, 1159 (Fed. Cir. 2008).  It follows that his lay statements are sufficient to show the occurrence of hazardous noise exposure and acoustic trauma during service as they are consistent with the circumstances of his service.  See 38 U.S.C.A. § 1154 (b); 38 C.F.R. § 3.304 (d).  

Although the combat presumption is in effect, the Veteran must still present evidence etiologically linking a current diagnosis of bilateral hearing loss to his confirmed combat-related hazardous noise exposure and acoustic trauma.

Turning to the third element of service connection, a nexus between the current disabilities and in service injury, the Board notes the evidence is in at least equipoise as to whether the Veteran's bilateral hearing loss is related to service.  

The July 2009 VA examiner opined that it was less likely that his hearing loss and tinnitus are service connected.  The examiner noted that scientific evidence has shown that noise induced hearing loss occurs at the time of noise exposure and does not progress beyond the natural aging process once exposure to noise has ceased (i.e. leaving service) and that the Veteran had some subsequent occupational noise exposure. 

The June 2013 VA examiner opined that he could not provide a medical opinion regarding the etiology of the Veteran's hearing loss without resorting to speculation.  The examiner noted that he considered literature provided by Veteran's friend, who is an audiologist, which stated, "results suggest that noise-inducted damage to the ear has progressive consequences that are considerably more widespread than are revealed by conventional threshold testing.  This primary neurodegeneration should add to difficulties hearing in noisy environments, and could contribute to tinnitus, hyperacusis, and other perceptual anomalies commonly associated with inner ear damage."  The examiner noted the 15/15 whisper test for both ears from the Veteran's discharge medical examination, however the examiner stated that the whispered live voice test was inaccurate, subjective, inconsistently administrated, and insensitive to high-frequency hearing loss, and was not a diagnostic test even in the best situations.  The examiner determined that in the absence of both of a reliable induction and discharge audiogram, it was impossible to determine whether a significant threshold shifts existed at time of discharge and to provide an etiological as to the Veteran's bilateral hearing loss.

When assessing the probative value of a medical opinion, the access to the claims file and the thoroughness and detail of the opinion must be considered.  The opinion is considered probative if it is definitive and supported by detailed rationale.  See Prejean, 13 Vet. App. at 448-9.  Claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a requirement for medical opinions.  A medical opinion that contains only data and conclusions has reduced probative weight.  Further, a review of the claims file cannot compensate for lack of the reasoned analysis required in a medical opinion, which is where most of the probative value of a medical opinion comes from.  "It is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See Nieves-Rodriguez, 22 Vet. App. at 304.  

In this case, as to the issue whether the Veteran's bilateral hearing loss is related to the Veteran's service, the Board finds the July 2009 and June 2013 VA examination reports to be of limited probative value.  The July 2009 examination report did not fully take into account the Veteran's military service as a medic that exposed him to high level gun fire and combat noise.  Furthermore, the Veteran has provided a statement from his friend, who is an audiologist that directly contrasts with most of the contentions in the July 2009 examination report.  The June 2013 examination report failed to give an opinion as to the etiology of the Veteran bilateral hearing loss because the examiner questioned the reliability of the discharge whisper test, and unavailability of reliable evidence of the Veteran's hearing acuity at entrance and discharge from service.  Therefore, because of the aforementioned reasons the July 2009 and June 2013 examination reports are of limited probative value.  

The Veteran has provided lay statements and buddy statements to support his contention that his bilateral hearing is related to service.  The Veteran provided statement from his daughter and a friend, M.K.  The Veteran's daughter stated in her statement that from her earliest recollection as a child the Veteran has had difficulty hearing.  She details always having to repeat things to her father and having to speak louder than usual to him.  Additionally, she detailed a conversation with her mother that the Veteran has been hard of hearing since the war, and his hearing has gotten worse over the years.  The Veteran's daughter is competent and credible as to her observations of the Veteran's hearing loss.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  As such, her statement is entitled to probative weight concerning the Veteran's ongoing bilateral hearing loss since leaving service.

M.K. has been a friend of the Veteran's since the 1970s, when both served on the Elk Grove Village Planning and Zoning Commission.  M.K. is a doctor of audiology and adjunct professor of Audiology at Northwestern University.  M.K. highlighted the Veteran's service as a medic in WWII exposed him to high-level gunfire and noise.  M.K. noted the only member of the Veteran's family with hearing loss was the Veteran's brother, who himself served in WWII as well and also exposed to high-level noise and gunfire.  He additionally stated that the Veteran's post-service noise exposure as an electrical contractor and building commissioner was minimal because the Veteran was often in his office and his noise exposure as a building commissioner was not much more than mine (M.K.) during that period.  M.K., also, presented the study, "Adding Insult to Injury: Cochlear Nerve Degeneration after Temporary Noise-Induced Hearing Loss, "which questioned the rationale provided by the July 2009 examiner.  (Buddy Statement December 2010).  The study puts forth that over exposure to intense sound can cause both temporary and permanent hearing loss and that noise-induced damage to ear has progressive consequences.  Id.  Significant weight is given to these competent and credible statements as M.K. is a doctor and professor of audiology with medical education and training.  Additionally, the study cited by M.K. was cited by the June 2013 VA examiner in his opinion, therefore M.K.'s statements are entitled to probative weight concerning Veteran's ongoing bilateral hearing loss and etiological nature of that hearing loss. 

The Veteran has provided his own statements regarding the onset of his bilateral hearing.  The Veteran has stated that he began to notice hearing loss in both ears while he was still on active duty and upon returning from service.  See e.g. IHP May 2017, Hearing Testimony January 2015.  He has reported that the hearing has progressively become worst over the years.  The Veteran contends that his hearing loss is directly to his military service as medic, which exposed him to high level gun-fire.  Typically, a Veteran, as lay person, is competent to report such thing as chronic in-service symptoms, current symptoms, and events (such as when injuries, hospitalization, or treatment occurred) but not as to the etiology of disabilities.  38 C.F.R. § 3.159(a) (2); Jandreau, 492 F.3d at 1377.  However, in this case the Veteran served as a medic, which he would have received a level of medical training.  Therefore, given his medical training, the Veteran is competent to provide an opinion regarding the onset and etiology of his current bilateral hearing loss.  See Jandreau, 492 F.3d at 1376-77; see also Jones v. West, 12 Vet. App. 383, 385 (1999) (where the determinative issue is one of medical causation or a diagnosis, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue).  Thus, his statements regarding the onset and etiology of his current bilateral hearing loss is entitled to significant probative weight.  In conclusion, the Board affords the Veteran's statements as to the onset and etiology of his bilateral hearing loss probative weight due to his military medical training as the probative evidence .

In assessing the probative weight of the above evidence, the Board finds that the evidence is in relative equipoise as to whether a nexus exist between the Veteran's bilateral hearing loss and his military service.  Although there are two nexus opinions of record, the Board finds these opinions to be inadequate as discussed above.  However, the Veteran has provided his own statement and those of others that are competent and credible as to the onset and etiology of his bilateral hearing loss.  

Therefore, resolving doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his bilateral hearing is causally related to service.  As such, service connection is warranted in this case.  38 C.F.R. § 3.102  (2016); see also 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).

B. Tinnutus 

As an initial matter, the Board notes that tinnitus is a simple condition which may be diagnosed by a lay person, and indeed is primarily assessed based on subjective reports.  See Charles v. Principi, 16 Vet. App. 370, 374   (2002) ("ringing in the ears is capable of lay observation").  

Turning to the first element of service connection, the Board notes that the Veteran has stated that he had ringing in his ears while still on active duty and upon his return from service.  See IHP May 2017, Hearing Testimony January 2015.  As a layperson, the Veteran himself is also competent to diagnose tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374   (2002) ("ringing in the ears is capable of lay observation"). 

As noted in the above analysis, the Veteran is entitled to the combat presumption, therefore it follows that his lay statements are sufficient to show the occurrence of hazardous noise exposure and acoustic trauma during in-service.  Having proven the existence of both a current disability and an in-service disease or injury, the success of the Veteran's claim therefore depends on the existence of a causal connection between the Veteran's current tinnitus and his in-service noise exposure.

The Veteran underwent two VA examinations, in  July 2009 and June 2013, to determine the nature and etiology of tinnitus.  The July 2009 VA examiner opined that it was less likely that his tinnitus was related to service.  Moreover, the examiner's opinion was premised on the absence of complaints of tinnitus during service.  

The June 2013 VA examination report did not provide an opinion as to the etiology of the Veteran's tinnitus.  The Veteran reported that his tinnitus began, "many years ago, "and the Veteran described his tinnitus as, "a whispering," which "comes and goes."  

The Board has considered the medical evidence of record and the Veteran's statements describing the onset of ringing in his ears as beginning while in-service and continued upon his return from service.  As noted above, the Veteran served as a medic in the military, therefore his statements are competent and entitled to probative weight.

The Veteran's lay statements regarding experiencing tinnitus, the date of onset, and implications that tinnitus has continued since service, constitute competent evidence in support of the claim.  Charles v. Principi, 16 Vet. App. 370 (2002).  Although the July 2009 opinion concluded that the Veteran's tinnitus was less likely than not caused by or a result of service, and the June 2013 examiner failed to provide an opinion, the Board finds the opinions are inadequate as they base their rationale on an absence of notations of tinnitus in the STRs during service.  The Veteran has consistently asserted that he has had tinnitus since service.  The Board finds that the Veteran's lay statements regarding his tinnitus to be both competent and credible.

Therefore, resolving doubt in favor of the Veteran, the Board finds the evidence is at least in relative equipoise as to whether his bilateral hearing is causally related to service.  As such, service connection is warranted in this case.  38 C.F.R. § 3.102  (2016); see also 38 U.S.C.A. § 5107 (b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56   (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.
      
Entitlement to service connection for tinnitus is granted.




____________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


